Citation Nr: 1704990	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  07-26 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post operative coxa vara of the right hip with osteomyelitis prior to December 9, 2009, and in excess of 30 percent on and after that date.

2.  Entitlement to an initial rating in excess of 10 percent for hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, continued a 20 percent rating for the post operative coxa vara of the right hip.  The issue of an increased initial rating for hepatitis C arises from a February 2010 rating decision which granted service connection.

In July 2011, the Board remanded the issues for additional development to include obtaining updated treatment records and Social Security Administration records, and sending the Veteran a VCAA notice for TDIU.  These actions completed, the case has been properly returned to the Board for appellate consideration.  

The issues of entitlement to a rating in excess of 30 percent for post operative coxa vara of the right hip with osteomyelitis on and after December 9, 2009, entitlement to an initial rating in excess of 10 percent for hepatitis C, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Prior to December 9, 2009, the Veteran's post operative coxa vara of the right hip with osteomyelitis disability has been manifested primarily by pain, weakness, stiffness, fatigability, and limited range of motion.



CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, prior to December 9, 2009 for post operative coxa vara of the right hip with osteomyelitis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.16, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5255 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, VA's duty to notify was satisfied by a letter in May 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, (West 2014); 38 C.F.R. § 3.159 (2016); see also the Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist was met through the collection of pertinent treatment records and by providing the Veteran an adequate examination of his right hip disability in August 2005 and December 2009.  

As noted above, in the July 2011 remand, the Board directed the AOJ to obtain updated treatment records, Social Security Administration records, and send the Veteran VCAA notice for the issue of TDIU.  As these steps satisfy the remand directives contained in the July 2011 Board remand, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Prior to December 9, 2009 the Veteran's right hip disability has been rated as 20 percent disabling under Diagnostic Code 5255, which contemplates impairment of the femur.  Diagnostic Code 5255 provides an 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint; a 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2016).

A November 2004 right hip radiograph noted a deformity of the femoral neck, as well as a modest loss of joint space in the right hip.  An April 2005 pelvis CT showed mild to moderate degenerative changes in the right hip.  May 2005 VA treatment records reflect that the Veteran reported complaints of bilateral hip pain and was diagnosed with bilateral hip trochanteric bursitis.  The Veteran also participated in physical therapy which according to a September 2005 treatment note helped with the pain in his left hip but increased the pain in his right hip.  
An August 2005 VA examination reflects that the Veteran reported pain, soreness, stiffness, fatigability, and limited motion.  At the time of the examination the Veteran was attending physical therapy treatment.  Physical examination showed a lot of ache, pain, and tenderness to palpation, as well as pain through the range of motion.  Repetitive use was reported to cause an increase in achiness, pain, soreness, tenderness, and fatigability.  Right hip x-ray showed arthritis.  

In a July 2007 statement, the Veteran reported having constant pain in his right hip, problems standing for an extended period of time, and difficulty sitting on his right side necessitating shifting his weight to his left side.  The Veteran also stated that physical therapy had aggravated his hip condition and left him in more pain.  

VA examination of the right hip in December 2009 indicates that the Veteran complained of joint pain gradually getting worse, increasing pain, weakness, stiffness and fatigability, and inability to stand or walk more than 15 minutes.  Forward flexion was to approximately 35 degrees, extension to 0 degrees, adduction to 0 degrees, abduction to 20 degrees and internal and external rotation to 20 degrees.  There was pain throughout the range of motion and any attempt at repetitive use caused increasing pain.  

The Board finds that prior to December 9, 2009, the symptoms as evidenced in the medical records and from the Veteran's reports are very similar to those symptoms shown at the December 2009 VA examination.  Based on the Veteran's symptomatology and range of motion at the December 2009 VA hip examination, the Veteran's disability rating was increased to 30 percent, effective December 9, 2009.  The Board finds that the Veteran's right hip disability prior to December 9, 2009, to also be marked in severity, such that an increase to 30 percent is warranted.  Accordingly, the Board finds that a rating of 30 percent, but no higher, is warranted for the period prior to December 9, 2009.  


ORDER

An increased rating of 30 percent, but no higher, prior to December 9, 2009 is granted for post operative coxa vara of the right hip with osteomyelitis, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the issues of entitlement to a rating in excess of 30 percent for post operative coxa vara of the right hip with osteomyelitis on and after December 9, 2009, entitlement to an initial rating in excess of 10 percent for hepatitis C, and entitlement to TDIU.

Entitlement to a rating in excess of 30 percent for post operative coxa vara of the right hip with osteomyelitis on and after December 9, 2009

The Veteran contends that his right hip disability is more disabling than the current 30 percent disability rating would suggest.  As the last VA examination was conducted in December 2009, the Board finds that those findings may not reflect the current state of the Veteran's right hip disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his right hip disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Entitlement to an initial rating in excess of 10 percent for hepatitis C

The Veteran contends that his hepatitis C disability is more disabling than the current 10 percent disability rating would suggest.  Since the grant of service connection for hepatitis C the Veteran has reported that his symptoms are severe, to include March 2010 and February 2011 statements that his liver has significant damage due to hepatitis C, and that a higher rating is warranted.  In light of the Veteran's statements suggesting a possible worsening of his hepatitis C symptoms since the most recent December 2009 VA examination, the most recent VA examination may not reflect the current state of the Veteran's hepatitis C disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his right hip disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

TDIU

The Board notes that the Veteran has previously asserted that he is unable to work due to his service-connected right hip and hepatitis C disabilities.  Records show that the Veteran currently receives Social Security Administration benefits for a primary diagnosis of rheumatoid arthritis and a secondary diagnosis of mood disorders.  The Board further notes that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the issues of increased ratings for post operative coxa vara of the right hip with osteomyelitis and hepatitis C.  Therefore, the Board finds that remanding the claim for TDIU for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed coxa vara of the right hip with osteomyelitis and hepatitis C disabilities that are not already of record.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected coxa vara of the right hip with osteomyelitis disability.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.

3.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected hepatitis C disability.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.

4.  Following the completion of numbers 2 and 3 above, the AOJ should submit the claims file to an appropriate examiner for the purpose of commenting on the functional effects of the Veteran's coxa vara of the right hip with osteomyelitis disability, hepatitis C, left hip strain with arthritis associated with coxa vara of the right hip with osteomyelitis, and lumbosacral strain with facet arthritis associated with coxa vara of the right hip with osteomyelitis, relative to the Veteran's ability to secure or follow substantially gainful employment.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  Nonservice-connected disability and age should be neither considered nor discussed.

5.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the inquiry is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry. 

6.  After completion of the above, if necessary, refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration on the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) (2015).

7.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
Department of Veterans Affairs


